

114 S2373 IS: Lymphedema Treatment Act
U.S. Senate
2015-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2373IN THE SENATE OF THE UNITED STATESDecember 8, 2015Ms. Cantwell (for herself, Mr. Grassley, Mr. Kirk, and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to provide for Medicare coverage of certain
			 lymphedema compression treatment items as items of durable medical
			 equipment.
	
 1.Short titleThis Act may be cited as the Lymphedema Treatment Act. 2.FindingsCongress makes the following findings:
 (1)Lymphedema is a chronic disease that results in an accumulation of protein-rich lymph fluid in parts of the body where lymph nodes or lymphatic vessels are damaged or inadequate.
 (2)Lymphedema afflicts millions of Americans, including men, women, and children who can be born with a primary form of lymphedema. The majority of cases, however, are secondary forms of lymphedema most often caused by cancer treatments that damage the body’s lymph transport and immune functions.
 (3)A 2010 peer-reviewed study in the American Cancer Society’s Cancer journal stated lymphedema is a common post-treatment condition [and] has been described as one of the most significant survivorship issues. The study reported an overall cancer-related lymphedema incidence rate of 15.5 percent, with specific rates as follows: sarcoma 30 percent, breast 20 percent, gynecological 20 percent, melanoma 16 percent, genital-urinary 10 percent, and head and neck 4 percent. Risk increased 22 percent after pelvic lymph node removal and 31 percent after radiation therapy.
 (4)Lymphedema is progressive when left untreated or under-treated and can put patients at greater risk for serious infections or other costly complications.
 (5)Congress acknowledged the importance of comprehensive lymphedema treatment coverage with passage of the Women’s Health and Cancer Rights Act of 1998, which requires group health plans, insurance companies, and health maintenance organizations to cover breast cancer-related lymphedema treatment post mastectomy and reconstruction.
 (6)Medicare beneficiaries with lymphedema currently lack coverage for compression therapy, an essential component of care they must use to manage their chronic disease. As a result, many patients cannot maintain their condition and experience an unnecessary loss of health and of function in the activities of daily living.
 (7)This Medicare coverage gap should be closed to help provide improved health care for lymphedema patients and in turn decrease the incidence of costly complications, co-morbidities and related disabilities.
			3.Medicare coverage of certain lymphedema compression treatment items as items of durable medical
			 equipment
 (a)In generalSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended— (1)in subsection (n), in the first sentence, by inserting before the semicolon the following: and includes lymphedema compression treatment items (as defined in subsection (iii)); and
 (2)by adding at the end the following new subsection: (iii)Lymphedema compression treatment itemsThe term lymphedema compression treatment items—
 (1)means, with respect to an individual, compression garments, devices, bandaging systems, components, and supplies—
 (A)that are primarily and customarily used in the medical treatment of lymphedema; (B)as prescribed by a physician (or a physician assistant, nurse practitioner, or a clinical nurse specialist (as those terms are defined in section 1861(aa)(5)) to the extent authorized under State law); and
 (C)which would not, other than under subsection (s)(6), be included as medical and other health services under this title; and
 (2)includes— (A)multilayer compression bandaging systems;
 (B)custom or standard fit gradient compression garments; (C)non-elastic and low-elastic compression garments and compression wraps and directional flow pads; and
 (D)any other compression garments, bandaging systems, devices, and aids determined by the Secretary to be effective in the prevention or treatment of lymphedema..
 (b)Effective dateThe amendments made by subsection (a) shall apply to lymphedema compression treatment items furnished on or after 180 days after the date of the enactment of this Act.